Dismissed in part; affirmed in part by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie L. Dumas, III, seeks to appeal the district court’s orders denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009) motion, construing Dumas’ motion to amend as a motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006), and denying relief under § 3582(c)(2). The order denying § 2255 relief is not appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2006). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2006). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that any assessment of the constitutional claims by the district court is debatable or wrong and that any dispositive procedural ruling by the district court is likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.2001). We have independently reviewed the record and conclude that Dumas has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal of the order denying § 2255 relief. Further, we have reviewed the district court’s order *755denying Dumas’ sentence reduction under 18 U.S.C. § 3582(c)(2) and affirm, finding no reversible error. United States v. Dumas, No. 5:04-cr-00058-1 (S.D.W.Va. May 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART; AFFIRMED IN PART.